UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q 54 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-52496 CHINA JIANYE FUEL, INC. (Exact name of registrant as specified in its charter) Delaware 20-8296010 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) F 14 No. 54 Heping Road, Dongli District, Harbin, P.R. China (Address of principal executive office and zip code) +86 15604660116 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of May 14, 2010, 29,976,923 shares of the Registrant’s common stock, $0.001 par value, were outstanding. CHINA JIANYE FUEL, INC. FORM 10-Q For the quarter ended March 31, 2010 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Controls and Procedures 14 PART II— OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 16 SIGNATURES 17 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements CHINA JIANYE FUEL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, June 30, Assets (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $54,120 and $31,227 at March 31, 2010 and June 30, 2009, respectively Inventory, net Advance to supplies Prepaid and other current assets Due from related parties - Total current assets Property and Equipment, net Intangible assets, net Total Assets $ $ The Accompanying Notes Are an Integral Part of the Financial Statements. 1 CHINA JIANYE FUEL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31 June 30, Liabilities and Shareholders' Equity (Unaudited) Current Liabilities Accounts payable and accrued expenses $ $ VAT tax payable Income tax payable Due to related parties Customer deposits - Other current liabilities Total current liabilities Shareholders' Equity Common stock, $0.001 par value, 200,000,000 shares authorized, 29,976,923 shares issued and outstanding as of June 30, 2009 and March 31, 2010 Additional paid-in capital Other comprehensive income Retained earnings Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ The Accompanying Notes Are an Integral Part of the Financial Statements. 2 CHINA JIANYE FUEL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Nine Months Ended March 31, March 31, Sales $
